Case 3:19-cr-00109-DLH Document18 Filed 07/18/19 Page 1 of 3

Local AO 199A (Rev. 1/19) Order Setting Conditions of Release Page 1 of 3 Pages

UNITED STATES DISTRICT COURT

for the
District of North Dakota

United States of America
v.

Jordan Cole Foster Case No. 3:19-cr-109

Nee ee ee 8

Defendant
ORDER SETTING CONDITIONS OF RELEASE
IT 1S ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, tribal, or local law while on release.

(2) The defendant must advise the Office of Probation and Pretrial Services and defense counsel in writing before making any
change in address or telephone number.

(3) The defendant must appear in court as required and must surrender to serve any sentence imposed.

The defendant must appear at:
(Uf blank, to be notified) Place

 

 

on

 

Date and Time

(4) The defendant must sign an Appearance Bond, if ordered.
Case 3:19-cr-00109-DLH Document18 Filed 07/18/19 Page 2 of 3

Local AO 199B (Rev. 1/19) Additional Conditions of Release Page 2 of 3

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the
safety of other persons and the community, IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions
set forth below:

(5) Defendant shall report to the Pretrial Services Officer at such times and in such manner as designated by the Officer.

(6) Defendant shall maintain or actively seek employment. Employment must be approved by the Pretrial Services Officer.

(7) Defendant shall refrain from: any/excessive use of alcohol; any use or possession of a narcotic drug and other controlled
substances defined in 21 U.S.C. § 802 or state statute, unless prescribed by a licensed medical practitioner; and any use of inhalants.
Defendant shall submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify compliance. Failure or
refusal to submit to testing or tampering with the collection process or specimen may be considered the same as a positive test result.

(8) Defendant shall not obtain a passport.

(9) Defendant shall undergo a substance abuse and/or mental health evaluation if required by the Pretrial Services Officer and
comply with resulting counseling or treatment recommendations.

(10) Defendant shall reside at his current residence and not change this residence without prior approval of the Pretrial Services
Officer.
Case 3:19-cr-00109-DLH Document 18 Filed 07/18/19 Page 3 of 3

Local AO 199C ss (Rev.1/19) Advice of Penalties and Sanctions Page 3. of _3

Advice of Penalties and Sanctions
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious
if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant
{ acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions

of release, to appear as directed, and to surrender for service of any sentence imposed. | am aware ‘h the penalties and sanctions set forth
above.

 

<

U/ Signature of Defendant

Directions to United States Marshal

( Y ) The defendant is ORDERED released after processing.

( _} The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the appropriate
judge at the time and place specified, if still in custody

() Other: ,
at

: 7/18/2019
Date: Alice R. Sénechal, Magistrate Judge
